Citation Nr: 1432958	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to November 28, 2011 and in excess of 30 percent from November 28, 2011 for diabetic neuropathy of the right upper extremity.   

2.  Entitlement to a rating in excess of 20 percent prior to November 28, 2011 and in excess of 30 percent from November 28, 2011 for diabetic neuropathy of the right lower extremity.   

3.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy of the left upper extremity.   

4.  Entitlement to a rating in excess of 20 percent prior to November 28, 2011 and in excess of 30 percent from November 28, 2011 for diabetic neuropathy of the left lower extremity.   

5.  Entitlement to a rating in excess of 10 percent for status post left sided partial cranial nerve III palsy.

6.  Entitlement to a compensable rating prior to December 7, 2011 and in excess of 20 percent from December 7, 2011 for mature cataract of the left eye.   

7.  Entitlement to an increased (compensable) rating for erectile dysfunction.

8.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 29, 2010. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter is on appeal from November 2006 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A September 2012 rating decision increased the rating from 20 to 30 percent for peripheral neuropathy in the right upper extremity, from 20 percent to 30 percent for peripheral neuropathy in the right lower extremity, and from 10 to 30 percent for peripheral neuropathy in the left lower extremity, effective November 28, 2011, and from 0 to 20 percent for mature cataract post operative, left eye, effective December 7, 2011.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2011 decision, the Board remanded these issues for further development.


FINDINGS OF FACT

1.  Prior to November 28, 2011, the preponderance of the evidence indicates that the Veteran's right upper extremity peripheral neuropathy demonstrated no more than mild incomplete paralysis of the radial nerve.

2.  From November 28, 2011, the preponderance of the evidence indicates that the Veteran's right upper extremity peripheral neuropathy demonstrated no more than moderate incomplete paralysis of the median nerve.

3. Prior to November 28, 2011, the preponderance of the evidence indicates that the Veteran's left upper extremity peripheral neuropathy demonstrated no more than mild incomplete paralysis of the radial nerve.

4.  From November 28, 2011, the preponderance of the evidence indicates that the Veteran's left upper extremity peripheral neuropathy demonstrated no more than moderate incomplete paralysis of the median nerve.

5.  Prior to November 28, 2011, the preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy demonstrated no more than moderate incomplete paralysis of the sciatic nerve.
6.  From November 28, 2011, the preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy demonstrated no more than moderately severe incomplete paralysis of the sciatic nerve.

7.  Prior to November 28, 2011, the preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve.

8.  From November 28, 2011, the preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy demonstrated no more than moderately severe incomplete paralysis of the sciatic nerve.

9.  The Veteran's partial cranial nerve III palsy manifests by no more than diplopia in multiple fields of vision in the same eye. 

10.  Prior to December 7, 2011, the preponderance of the evidence indicates that the Veteran's mature cataract post replacement, left eye was manifested by no more than corrected visual acuity of 20/40 in the right eye and 20/40 in the left eye. 

11.  From December 7, 2011, the preponderance of the evidence indicates that the Veteran's mature cataract post replacement, left eye was manifested by no more than an adjusted corrected visual acuity of 20/200 and a left eye visual acuity of 20/40.

12.  The Veteran's erectile dysfunction does not result in loss of the glans of the penis or more than half the penis, or any deformity of the penis.

13.  For the period prior to January 29, 2010, the Veteran had a combined disability rating of at least 70 percent and his service connected disabilities relate to a common etiology, i.e. diabetes mellitus type II.  The evidence of record prior to January 29, 2010 demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  Prior to November 28, 2011, the criteria for a rating in excess of 20 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8514 (2012).

2.  From November 28, 2011, the criteria for a rating in excess of 30 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8515 (2012).

3.  Prior to November 28, 2011, the criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8514 (2012).

4.  From November 28, 2011, the criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8515 (2012).

5.  Prior to November 28, 2011, the criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

6.  From November 28, 2011, the criteria for a 40 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).


7.  Prior to November 28, 2011, the criteria for a 20 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

8.  From November 28, 2011, the criteria for a 40 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

9.  Entitlement to a rating in excess of 10 percent for status post left partial cranial nerve III palsy has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.77, Diagnostic Code 6026-6090 (2013).

10.  Entitlement to a compensable rating for erectile dysfunction has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2013).

11.  Prior to December 7, 2011, the criteria for a compensable rating for mature cataract post operative, left eye have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.77, Diagnostic Code 6027 (2013).

12.  From December 7, 2011, the criteria for a rating in excess of 20 percent for mature cataract post operative, left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.77, Diagnostic Code 6027 (2013).

13.  For the period prior to January 29, 2010, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluations following the grant of service connection for each issue on appeal.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in September 2006.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, pertinent outpatient treatment records, and private treatment records have been associated with the claims file.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted and opinions obtained in September 2006 (neuropathy), October 2006 (cataract, cranial nerve), April 2008 (neuropathy, cataract), May 2009 (eyes), November 2011 (neuropathy, cranial nerve, erectile dysfunction), December 2011 (cataract), and September 2013 (cataract). 

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The accompanying VA examination reports were quite comprehensive and adequately addressed the Veteran's symptomatology.  

The Board recognizes that the most recent VA examinations are now nearly 3 years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the 2011 VA examinations.  The Veteran has not argued the contrary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, it is noted that this appeal was remanded by the Board in October 2011 in order to provide the Veteran with additional VA examinations.  As noted above, the Veteran underwent additional VA examinations in November and December 2011.   The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

II.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).

VA must assess the level of disability during the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings other than those already addressed.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

III.  Peripheral Neuropathy

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  If tic doulourex or trifacial neuralgia is present, however, the rating may equal complete paralysis of the nerve.  Id.

Partial loss of use of one or more extremities from neurological lesions further is rated by comparison with mild, moderate, and severe incomplete paralysis or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A.  Upper Extremities

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used.  38 C.F.R. § 4.69.  The evidence reveals that the Veteran is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.

The medical evidence in the present case shows involvement of the peripheral nerves in the bilateral hands and wrists.  The Veteran has been rated under Diagnostic Code 8514 pertaining to incomplete paralysis of the radial nerve.  In the most recent VA examination, though, the examiner identified the median nerve as being affected.  As the findings/symptoms were not related to a particular nerve group in the previous VA examinations, and the symptoms of his peripheral neuropathy have been consistent throughout the appeal period, the assignment of separate compensable ratings for each nerve group is prohibited.  Such would amount to pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability under several diagnostic codes, known as pyramiding, must be avoided); but see Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition).  Neurological involvement of both nerve groups has not been shown.

As to the question of whether to evaluate the Veteran's upper extremity peripheral neuropathy under the diagnostic code pertaining to the radial nerve (Diagnostic Code 8514) or the median nerve (Diagnostic Code 8515), the criteria are essentially the same.  The only difference is at a "mild" rating, where peripheral neuropathy of the radial nerve is rated as 20 percent and peripheral neuropathy of the median nerve is rated as 10 percent.  Rating the Veteran under Diagnostic Code 8514 is arguably the more favorable code.

The radial nerve is addressed by Diagnostic Code 8514 for paralysis, Diagnostic Code 8614 for neuritis, and Diagnostic Code 8714 for neuralgia.  Under these diagnostic codes, a 20 percent evaluation is assigned for mild incomplete paralysis in the minor or major extremity.  A 20 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 30 percent rating.  Severe incomplete paralysis results in a 40 percent evaluation for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  Complete paralysis occurs with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  Total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a.

Turning to the merits of the claims, in September 2006 the Veteran indicated that his hands were swollen in the morning and that he had noticed increasing weakness in hands since 7-8 months prior.  He had pain in his arms from shoulders to elbows and numbness in the fingertips of both hands at night or when they were placed in the same position for a while.  He reported occasional tingling sensation in his hands.  The examiner found pinprick and light touch decreased in left arm proximally from shoulder to elbow in a non-dermatomal pattern but otherwise normal sensation in the upper extremities.  The Veteran did not have any atrophy associated with the neuropathy. 

During a VA examination in April 2008, the Veteran complained of numbness and pain in his arms.  His muscle strength was 4 and he was unable to make a forceful fist with either hand.  The examiner noted that paralysis, neuritis, and neuralgia were present. 

During the most recent VA examination in November 2011, the Veteran stated that his condition was worse.  He stated that he had numbness and cramps in his hands and he noticed less strength of handgrip and pain in his elbow when carrying heavy objects.  The Veteran indicated he had mild intermittent, usually dull pain, and mild numbness in his upper extremities.  On neurologic examination, the Veteran was found to have normal strength in his upper extremities with the exception of a weakened "pinch" from thumb to index finger.  His deep tendon reflexes were decreased in his triceps and normal in his biceps.  The light touch/monofilament testing results showed his shoulder area was normal and he had a decreased response in his inner/outer forearm and hand/fingers.  His position sense was normal and his vibration sensation was decreased.  His cold sensation was normal and he did not display any associated atrophy.  The Veteran's radial nerve and ulnar nerve were described as normal while the examiner indicated the Veteran had incomplete paralysis, mild in nature, of the median nerve in both upper extremities.    

The Board finds the 20 percent rating assigned for each upper extremity prior to November 28, 2011 is appropriate.  During this period, the Veteran consistently reported subjective symptoms of numbness and weakness of his hands and arms, yet he retained nearly full use of his left and right upper extremities, and it appears that the neurological symptoms were mostly sensory during this time.  His disabilities reflected at best mild symptomatology.  The totality of the evidence does not support the assignment of a higher rating.  

For the period from November 28, 2011, the preponderance of the evidence does not indicate that the Veteran's bilateral upper extremities symptomatology more closely approximate severe incomplete paralysis of any nerve.  The Board highlights the November 2011 VA examiner's conclusion that the Veteran's disabilities only cause mild functional impairments.  The examiner did indicate a worsening of the Veteran's symptoms, including pain, numbness, decreased pinch strength, mild paralysis, and decreased touch and vibration sense.  There is no evidence indicating that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of severe neurological impairments.  There is no evidence of atrophy, motor loss, or significant loss of strength.  The objective evidence therefore does not support the finding that the Veteran's disabilities are manifested by severe incomplete or complete paralysis.  Accordingly, disability ratings in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity are not warranted for the Veteran's disabilities.

B.  Lower Extremities

The Veteran maintains that his service-connected neuropathy of the left and right lower extremities is more severe than what is reflected by the currently assigned disability ratings.  For the period prior to November 28, 2011, he has been assigned a 20 percent rating for the right lower extremity and a 10 percent rating for the left lower extremity.  Each was rated under Diagnostic Code 8520.  For the period since November 28, 2011, to the present, he has been assigned 30 percent ratings under Diagnostic Code 8521 for each lower extremity.  The RO provided no rationale as to the change in diagnostic codes and the Board no basis for such a change.  Indeed, the most recent examiner found only sciatic nerve involvement.  It is also more favorable to the Veteran to rate him under Diagnostic Code 8520 for the entire appeal period.  

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A rating of 20 percent is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Codes 8620 and 8621 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.

During a VA examination in September 2006, the Veteran complained of his legs giving way while walking.  He reported that he was using a cane for ambulation because he has had falls, most recently 2 months prior to the examination.  He reported difficulty climbing stairs and slopes.  The Veteran stated that he has numbness in the soles of his feet and in the lateral aspect of his thighs that is constant.  Additionally, he has pain in his bilateral knees and low back when trying to raise from sitting position of intensity 8/10 that is relieved with medications.  The Veteran also reported a tingling sensation while sitting for a while and upon awakening.  The Veteran's motor strength was normal, he was able to walk on his heels and tip toes, he had decreased reaction to pinpricks in both thighs, and vibration was decreased.

During the VA examination in April 2008, the examiner found the Veteran's knee and ankle reflexes were absent.  There was no associated muscle atrophy, abnormal muscle tone or bulk, or abnormal movements.  However, the examiner noted that the Veteran tends to fall sideways which requires him to have the assistance of a cane.  The examiner noted the presence of paralysis, neuritis, and neuralgia.  

During the VA examination in November 2011, the Veteran complained that his lower extremities become tired after mild-moderate exercise, such as going up the stairs.  He indicated that he feels "weaker at his knees" and that they would occasionally give-away while walking.  He has also noticed poor balance while walking, resulting in 2 falls.  The Veteran reported that when he wakes up in the morning, he feels a dull pain in the medial ankles, and numbness and cramps from the knees down.  He stated that he has intermittent moderate pain in his lower extremities in addition to moderate paresthesias and/or dysesthesias and moderate numbness.   His ankle dorsiflexion was less than normal, his deep tendon reflexes were decreased in his knees and his light touch/monofilament testing results were decreased in the ankles and feet/toes.  He had decreased position sense in both lower extremities and vibration sensation was decreased.  The examiner also noted that the Veteran had hair loss and mild patchy hyperpigmentation in the distal third of bilateral lower extremities.  The examiner diagnosed the Veteran with moderate incomplete paralysis of his sciatic nerve.  

Having reviewed the foregoing, the Veteran's disabilities were primarily manifested by numbness and pain in his bilateral lower extremities.  The August 2004 and September 2006 examination reports revealed normal motor examination and tone.  Sensation examination showed somewhat decreased vibratory touch reactions by monofilament test but there was no objective evidence of decreased muscle strength or atrophy.  The lack of muscle atrophy coupled with the relatively minimal loss of function of the lower extremities (due to peripheral neuropathy) is significant.  Thus, even considering his subjective complaints of pain and loss of function, the Board finds that the totality of the objective medical evidence fails to show that the Veteran's lower extremity disabilities are manifested by moderately severe incomplete paralysis or severe incomplete paralysis.  Disability ratings in excess of 20 percent are not warranted for the Veteran's disabilities prior to November 28, 2011.  There is no evidence to suggest that the Veteran has moderately severe or severe incomplete paralysis or complete paralysis for this period.  



From November 28, 2011 to the present, the Board notes that the RO increased the Veteran to 30 percent for each lower extremity under Diagnostic Code 8521 for external popliteal nerve.  However, as discussed above, application of Diagnostic Code 8520 for the sciatic nerve is more appropriate.  There is no prejudice to the Veteran to decide as such.  

The November 2011 VA examination noted changes to the Veteran's skin, moderate loss of motion and reflexes, decreased position sense, decreased touch and cold, fatigue, falls, numbness, pain, and cramps.  There is no evidence that the Veteran experiences different symptomatology in his right or left leg.  The Board finds this symptomatology more closely approximates those contemplated by the 40 percent rating criteria under Diagnostic Code 8520 for moderately severe symptoms in both his right and left legs, as there is a clear worsening of his neurological symptoms.  These symptoms do not, however, demonstrate severe incomplete paralysis, as there is no objective evidence of atrophy.  Additionally, an 80 percent rating is not warranted because there is no evidence of complete paralysis. 

The Board has also considered whether higher ratings may be assigned for the Veteran's disabilities under any other diagnostic code during both of the identified times periods.  In this regard, Diagnostic Code 8521 (external popliteal nerve), 8524 (internal popliteal nerve), and Diagnostic Code 8526 (anterior crural nerve), also provide a 10 percent rating for mild incomplete paralysis, a 20 percent for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  Diagnostic Codes 8527 (internal saphenous nerve), 8528 (obturator nerve), and 8529 (external cutaneous nerve of thigh), do not provide for a rating in excess of 10 percent.  As the Board finds that the Veteran's disabilities were of moderate severity prior to November 28, 2011, and were moderately severe thereafter, higher ratings would not be warranted under these diagnostic codes.  Diagnostic Codes 8522 (musculocutaneous nerve), 8523 (anterior tibial nerve), and 8525 (posterior tibial nerve) provide for a maximum 30 percent rating for complete paralysis of the nerve, which is not shown here.  Thus, consideration of these diagnostic codes would be of no benefit to the Veteran during either period on appeal.


IV.  Cranial Nerve III Palsy

The Veteran contends that he is entitled to a rating in excess of 10 percent for status post partial cranial nerve III palsy.  He is currently rated at 10 percent under rating criteria 6026-6090.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In this case, the only manifestation of the Veteran's partial cranial nerve III palsy was diplopia.  Diagnostic code 6026 pertains to optic neuropathy, which the code states should be evaluated based on visual impairment.  The RO used Diagnostic Code 6090 for diplopia to evaluate the Veteran's visual impairment.  

Under Diagnostic Code 6090, diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent.  Diplopia which is more than occasional or which is not correctable with spectacles can be rated higher.  A compensable rating can be assigned if the claimant has diplopia in the central 20 degrees, or from 21 to 40 degrees down, laterally, or up.  38 C.F.R. § 4.79, Diagnostic Code 6090 (2013).

Section 4.76 directs that visual acuity be based on corrected distance vision.  38 C.F.R. § 4.76 (2013).  Diagnostic Code 6026 requires a minimum of one eye having visual acuity of 20/40 or worse to warrant a compensable evaluation.  

On a visual field examination from November 2006, the Veteran's temporal field of vision was 74 degrees.  The Veteran's right eye field was 81, field of vision down was 55, down nasally was 73 degrees, up nasally was 54 degrees, up was 53 degrees.  The 31 degrees up equates to a visual acuity of 20/40 under the rating schedule.  In combination with the visual acuity of the Veteran's left eye, 20/20, the disability should be rated as noncompensable.  However, diplopia is shown in more than one area of the visual field and is therefore elevated to the next higher evaluation of 10 percent.  38 C.F.R. § 4.78(b)(3).  

The Veteran underwent VA examinations for this disability in October 2006, April 2008, May 2009, November 2011, December 2011, and September 2013.  In October 2006, the Veteran complained of occasional left gaze binocular diplopia since an episode of partial left cranial nerve III palsy in February 2006.  He was diagnosed with "intermittent extreme left gaze diplopia sequel of an episode of partial left CN III palsy, although no extraocular restriction or palsy noticed on physical exam."  During the April 2008 examination, the examiner noted the Veteran's prior diagnosis of "intermittent extreme left gaze diplopia sequel of an episode of partial left CN III palsy."  The Veteran denied ocular pain or diplopia.  He was diagnosed with residual cranial nerve III palsy that results in paralysis.

In May 2009, the Veteran denied any diplopia.  The examiner noted that there was no cranial nerve palsy or diplopia observed during the examination.  

During the November 2011 examination, the examiner indicated a prior diagnosis of "intermittent extreme left gaze diplopia sequel of an episode of partial left CN III palsy."  However, the examiner went on to note that the "Veteran has not had any recurrence of his left cranial nerve III palsy.  This had almost completely recovered on his [April 2008] exam."  This examination also noted that the Veteran did not have any other pertinent physical findings, scars, complications, conditions, signs/symptoms of the cranial nerve III palsy.  

During the VA examination in December 2011, the Veteran complained of diplopia.  The examiner indicated that the Veteran had partial cranial nerve III palsy in January 2006 which had since resolved.  The Veteran reported occasional diplopia but "could not state how many times per week, or how often during the day."  The examiner indicated that the Veteran reported "no double vision on day of exam, but present on diplopia test in all fields."  The examiner also noted that the "diplopia test performed does not correlate with exam nor with patient's complaint of occasional diplopia."  Based on the results of the associated visual field examination, the examiner noted that the Veteran had diplopia in multiple fields.  It was noted that the diplopia was occasional and correctable with standard spectacle correction.  During a VA examination in September 2013, the Veteran denied any diplopia.


Diplopia that is occasional or that is correctable with spectacles should be rated at 0 percent.  38 C.F.R. § 4.85 Diagnostic Code 6090.  Accordingly, the preponderance of the evidence is against a rating in excess of 10 percent for partial cranial nerve III palsy.  As noted by the November 2011 examiner, the condition had almost completely resolved by April 2008 and the September 2013 examiner even noted that the Veteran's diplopia had dissipated.  
 
V.  Cataract of the Left Eye

The Veteran claims that his mature cataract, left eye is worse than is reflected by his non-compensable rating prior to December 7, 2011 and 20 percent rating from December 7, 2011.  

The Veteran's diabetic cataract was originally evaluated as noncompensably disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6028, effective February 10, 2004.  He had left eye cataract surgery in August 2006.  Subsequent treatment notes reveal left eye pseudophakia, and the presence of an eye lens.  Note that pseudophakia has two meanings, one is a condition where the lens has been replaced status post-cataract removal, and the other is a condition in which a degenerated lens is spontaneously replaced by some other type of tissue.  64 Fed. Reg. 25,246, 25,252 (May 10, 1999).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  The amended regulation is Diagnostic Code 6027 and effectively combines the rating criteria for senile and traumatic cataracts.  The significant difference with the newer regulation is regarding whether or not there is aphakia.  In this case, the Veteran's cataract surgery in August 2006 left him with pseudophakia, and therefore his disability is evaluated based on visual acuity both prior to and since the amendment.  

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2013), if a replacement lens is present (pseudophakia), as in this case, post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  When only one eye has a service-connected impairment, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (2013).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2013).

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81 (2013).  Under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) (2013) ["separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25."]

During a VA eye examination in October 2006, the Veteran indicated that he had cataract surgery in his left eye in August 2005.  His left eye visual acuity was 20/20 far corrected.  The Veteran complained of "occasional left gaze binocular diplopia" and denied ocular pain.  The examiner diagnosed the Veteran with refractive error, pseudophakia in order left eye, intermittent extreme left gaze diplopia sequel of an episode of partial left CN III palsy.  Under the rating criteria, visual acuity of 20/20 in the service-connected eye and a presumed 20/40 in the other eye provides for a noncompensable rating.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

During a VA examination in April 2008, the Veteran's left eye acuity was 20/30-1 far corrected.  He was diagnosed with refractive error, mild-moderate dry eyes, and left eye pseudophakia.  A left eye visual acuity of 20/30-1 and a presumed 20/40 for the other eye warrants a noncompensable rating.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

In May 2009, the Veteran was diagnosed with refractive error, mild-moderate dry eyes, and left eye pseudophakia.  By rating decision dated in June 2009, the Veteran was service connected for a right eye disability effective in November 2008.

During a VA examination in December 2011, the Veteran complained of blurred vision at night and that his eyes are bothered by light.  He indicated he had problems reading small print and had 2 episodes of double vision in the past.  He complained of tearing eyes, the left more than the right.  The Veteran's right eye visual acuity was 20/50 far corrected.  His left eye visual acuity was 20/40 or better far corrected.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran had a replacement intraocular lens in the left eye and there was no aphakia or dislocation of the crystalline lens noted.  

At this time, as the Veteran's right eye was service-connected, the extent of the right eye disability must be evaluated in determining the proper rating of the left eye.  For the right eye acuity of 20/50 and the left eye acuity of 20/40, a 10 percent rating is warranted.  38 C.F.R. § 4.79, Diagnostic Code 6066.  However, the right eye exhibited diplopia in the central 20 degrees.  Under 38 C.F.R. § 4.78(b), when a claimant has both diplopia and decreased visual acuity, a level of corrected visual acuity should be assigned that is 3 steps poorer if the evaluation under Diagnostic Code 6090 is 5/200, as it is in this case.  Accordingly, the proper rating is 20 percent.   38 C.F.R. § 4.79, Diagnostic Code 6066.  The Board notes that the December 2011 examiner indicated the Veteran's diplopia was occasional and correctable with spectacles, which would warrant a noncompensable diplopia rating.  In giving the benefit of the doubt the Veteran, it is not prejudicial to award the Veteran the highest possible compensation rating.  Here, the Board finds that the Veteran's mature cataract of the left eye warrants a 20 percent rating, but no higher.   

During a VA examination in September 2013, the Veteran was diagnosed with pseudophakia left eye.  His right eye visual acuity was 20/200 far corrected.  His left eye visual acuity was 20/40 or better far corrected.  The Veteran did not exhibit anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no aphakia or dislocation of the crystalline lens.  The Veteran denied diplopia.  A right eye visual acuity of 20/200 and left eye visual acuity of 20/40 warrants a 20 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6066.  

There is no evidence of anatomical loss of one or both eyes, glaucoma, blindness in one eye, or no more than light perception to warrant higher ratings under other Diagnostic Codes.    Further, there is no evidence of the Veteran having the required measured visual acuity to allow for the assignment of rating in excess of 20 percent at any time during the pendency of the claim.  Accordingly, the preponderance of the evidence does not show that the Veteran's symptomatology warrants a compensable rating prior to December 7, 2011 or a rating in excess of 20 percent from December 7, 2011.

VI.  Erectile Dysfunction

The Veteran is service connected for erectile dysfunction for which an initial noncompensable disability rating has been assigned under Diagnostic Code 7599- 7522.

The rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the glans of the penis is rated as 20 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The Veteran was afforded VA examinations in June 2004 and November 2011 regarding erectile dysfunction.  The June 2004 examiner noted that the Veteran complained of erectile dysfunction and indicated he was having nocturia.  No other symptoms were identified.  In January 2011, VA treatment records note that the Veteran has erectile dysfunction but "refuses to use medications, afraid of side effects."  During the November 2011 VA examination, the Veteran stated that he was unable to "achieve an erection sufficient for penetration and ejaculation (without medication)".  However, he confirmed that he was able to with medication.  He would not allow the examiner to perform a physical examination but the Veteran reported "normal anatomy".  The examiner diagnosed the Veteran with erectile dysfunction related to Diabetes Mellitus.  

There are no medical findings contrary to the VA examinations.  Indeed, despite the Veteran's contentions that his condition warrants a compensable rating, the competent evidence does not indicate that any portion of the penis or the glans of the penis has been removed.  There is no clinical evidence of any deformity of his penis.  The Veteran does not necessarily argue the contrary.  He contends instead that compensation is warranted based on the loss of sexual function.  However, as stated above, an award of special monthly compensation based on loss of use of a creative organ has already been established.  

Consequently, the Board finds that the weight of the probative evidence is against a finding that the Veteran has a deformity of the penis.  The criteria for a compensable evaluation under Diagnostic Code 7522 is not met, and the claim for an initial compensable disability rating for erectile dysfunction must be denied.

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected erectile dysfunction has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record indicates that the Veteran's erectile dysfunction symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time during the appeal period.



VII.  Other Considerations

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. neurological symptomatology including numbness and tingling in the upper and lower extremities, vision problems, difficulty sustaining an erection.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's peripheral neuropathy, cranial nerve III palsy, cataract of the left eye, and erectile dysfunction with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Referral of this case for extraschedular consideration is not in order.

The Board has also considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.




VIII.  Total Disability Based Upon Individual Unemployability (TDIU)

The issue of TDIU was Remanded by the Board in October 2011 based on the finding that it was inextricably intertwined with the increased rating issues on appeal.  The RO subsequently issue a decision September 2012 wherein it granted a 100 percent rating for a mood disorder, from January 29, 2010.  In that same decision, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) beginning January 29, 2010.  The TDIU was found to be moot.  To the extent the Veteran is not eligible for TDIU after the point the RO granted special monthly compensation, the Board agrees.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the period prior to January 29, 2010 must still be addressed.    

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

For the purposes of effectuating the Veteran's claim efficiently, the Board will use the ratings provided by the RO, even though this decision has assigned increased ratings.  However, as the claim is being granted, there is no prejudice to the Veteran to do so.  Prior to January 29, 2010, the Veteran was service connected for Major Depressive Disorder, rated at 30 percent; Diabetic Neuropathy of the Right Upper Extremity, rated at 20 percent;  Diabetic Neuropathy of the Right Lower Extremity, rated at 20 percent; Diabetic Neuropathy of the Left Upper Extremity, rated at 20 percent; Diabetic Neuropathy of the Left Lower Extremity, rated at 10 percent; Diabetes Mellitus Type II, rated at 20 percent; and Status Post Left Sided Partial Cranial Nerve III Palsy Associated, rated at 10 percent.  Two other disabilities were rated an noncompensable.  The combined rating was 70 percent.  Because his conditions have all been found to be associated with Diabetes Mellitus Type II, the disabilities are considered to be of common etiology.  He has met the scheduler criteria for a TDIU rating throughout the pendency of the claim.  See 38 C.F.R. 4.16(a)(2). 

The final determination, then, is whether these service-connected disabilities preclude the Veteran from substantially gainful employment.  There is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

The Board finds that the Veteran is competent and credible to report that the combined effect of his disabilities prevents him from working.  Additionally, the medical records show the extent to which his disabilities interfere with his daily life.  For example, on the peripheral nerves VA examination from April 2008, the Veteran reported moderate effects on his ability to do chores, shop, and travel and severe effects on his ability to exercise.  He also stated that he does not feel confidence in himself when going out of the house unaccompanied.  Considering the extent of his disabilities and the rapid rate at which he reports a worsening of symptoms, the Board finds the Veteran is unemployable, due solely to his service-connected disabilities.  The requirements for a TDIU rating prior to January 29, 2010 are met, and such benefit is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, prior to November 28, 2011 is denied.

A disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, from November 28, 2011 is denied.
A disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, prior to November 28, 2011 is denied.

A disability rating of 40 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, from November 28, 2011 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, prior to November 28, 2011 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating of 40 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, from November 28, 2011 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating in excess of 10 percent for partial cranial nerve III palsy associated with diabetes mellitus, type II, is denied.

A compensable disability rating for mature cataract post replacement, left eye, associated with diabetes mellitus, type II, prior to December 7, 2011, is denied.  

A disability rating in excess of 20 percent for mature cataract post replacement, left eye, associated with diabetes mellitus, type II, from December 7, 2011 is denied. 

A compensable disability rating for erectile dysfunction associated with diabetes mellitus, type II, is denied.

Entitlement to total disability based upon individual unemployability for the period prior to January 29, 2010 is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


